UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52936 1st HOME BUY & SELL LTD. (Name of Small Business Issuer in Its Charter) Nevada Applied For (State or Other Jurisdiction IRS Employer of Incorporation or Organization) Identification Number 14199 – 32A Avenue, Surrey,
